Case: 17-40537      Document: 00514409720         Page: 1    Date Filed: 04/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 17-40537                                  FILED
                                  Summary Calendar                             April 2, 2018
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                  Clerk


                                                 Plaintiff-Appellee

v.

URIEL GOMEZ-SAAVEDRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-690-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Uriel Gomez-Saavedra appeals the mandatory minimum 60-month
sentence he received under 21 U.S.C. § 841(b)(1)(B) for the offense of possession
with intent to distribute more than 100 kilograms of marijuana. According to
Gomez-Saavedra, imposition of the statutory minimum sentence violated the
Sixth Amendment. Additionally, he asserts that the statutory minimum in
§ 841(b)(1)(B) conflicts with other statutory sentencing requirements in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40537     Document: 00514409720      Page: 2   Date Filed: 04/02/2018


                                  No. 17-40537

18 U.S.C. § 3661 and 18 U.S.C. § 3553. The crux of his arguments is that the
statutory minimum restricted the district court’s discretion to consider other
factors in determining his sentence. Invoking decisions in United States v.
Booker, 543 U.S. 220 (2005), and its progeny, Gomez asserts that the recent
emphasis on sentencing courts’ discretion requires a new evaluation of
statutory minimums.
      Because Gomez-Saavedra raises his constitutional and statutory
challenges for the first time on appeal, we review for plain error. See United
States v. Bourgeois, 423 F.3d 501, 506 (5th Cir. 2005). He must show an error
that is clear or obvious that affects his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). If he satisfies the first three prongs, we have
the discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      As Gomez-Saavedra acknowledges, this court has rejected post-Booker
challenges to statutory minimums. See, e.g., United States v. Montes, 602 F.3d
381, 390 (5th Cir. 2010); United States v. Krumnow, 476 F.3d 294, 297 (5th Cir.
2007). Unless the Government moves for a lower sentence for substantial
assistance under 18 U.S.C. § 3553(e) or the safety valve applies under § 3553(f),
“post-Booker sentencing courts lack discretion to depart below relevant
statutory minimums.” Krumnow, 476 F.3d at 297. We also have rejected
challenges to statutorily-mandated sentences on separation of powers grounds.
See, e.g., United States v. Rasco, 123 F.3d 222, 226 (5th Cir. 1997).
      In light of the caselaw supporting the district court’s application of the
statutory minimum, any error is subject to reasonable dispute and is not clear
or obvious. See Puckett, 556 U.S. at 135. Accordingly, the judgment of the
district court is AFFIRMED.




                                        2